Mario Pittoni, J.
Application by Bosalyn Super, as guardian ad litem for Debbie Lee Super, an infant, and individually, for *974leave to file a notice of claim against the County of Nassau, as annexed to moving papers, after the expiration of the statutory period, is granted in her representative capacity and denied in her individual capacity.
The infant is five and one-half years of age. She fell and was struck by wooden beams of lumber piled between the street and the sidewalk in Roosevelt. A notice of claim was timely filed against the Town of Hempstead. Later, it was learned that sewers were being installed in the area by the County of Nassau. Section 50-e of the General Municipal Law is interpreted more liberally in this Department, and in light of the fact that the claim of a five and one-half-year-old infant would be precluded, and in the interest of justice, the application is granted to permit the infant’s guardian ad litem to file a notice of claim against the County of Nassau (Biancoviso v. City of New York, 285 App. Div. 320 [2d Dept.]; Kelsch v. New York City Tr. Auth., 12 A D 2d 642 [2d Dept.]).